36 F.3d 1117
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Carlos R. BERRY, III, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 94-3306.
United States Court of Appeals, Federal Circuit.
Sept. 29, 1994.

Before NEWMAN, LOURIE, and RADER, Circuit Judges.
PAULINE NEWMAN, Circuit Judge.


1
Carlos R. Berry III, appeals the decision of the Merit Systems Protection Board, Docket No. PH0351940093-I-1, affirming the decision of the Department of the Navy to change his position from Service Shops General Foreman to Electrician Foreman, due to a reduction in force.  On reviewing the issue, we discern no error in the competitive level.  The Board's finding is undisputed that Mr. Berry did not meet the 25% requirement for nuclear work.  Mr. Berry has not shown how his "bump and retreat" rights were violated, and we discern no such violation.  Further, it is irrelevant that the person who bumped Mr. Berry later retired.


2
The decision of the Board is affirmed.